     Sima G. Aghai, SBN 156354
 1   LAW OFFICES OF SIMA G. AGHAI
     7827 Westminster Boulevard
 2   Westminster, CA 92683
 3   (714) 901-1222
     (714) 901-1220 (F)
 4   simaaghai@msn.com
 5   Attorney for Plaintiff HOUIK BAGDOYAN
 6                             UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
 9   HOUIK BAGDOYAN                            )   CASE NO. 2:19-cv-10178-RGK-SHK
                                              )
10                               Plaintiff    )
                                              )
11                        v.                  )    [PROPOSED] ORDER FOR AWARD
12                                            )    OF EQUAL ACCESS TO JUSTICE
     ANDREW SAUL,                             )    ACT ATTORNEY FEES AND
13   Commissioner of Social Security,         )    EXPENSES PURSUANT TO 28 U.S.C.
14                                            )    § 2412(d) AND COSTS PURSUANT
                                 Defendant    )    TO 28 U.S.C. § 1920
15
16
           Pursuant to the Stipulation of the parties, Plaintiff’s Affidavit and
17
     Assignment of EAJA Fees and Costs, and all the files, records and proceedings in
18
19
     this matter, it is hereby

20
           ORDERED that Plaintiff is awarded attorney fees and expenses in the total

21   amount of $4,987 as authorized by 28 U.S.C. § 2412.

22
23
     Dated: 5/24/2021                   _____________________________________________
24                                      HONORABLE SHASHI H. KEWALRAMANI
                                        UNITED STATES DISTRICT JUDGE
25
26
27
28
                                               Order
